DETAILED ACTION
In response to communication filed on 15 December 2021, claims 1, 10 and 18 are amended. Claims 9 and 17 are canceled. Claims 1-8, 10-16 and 18-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Claim Objection”, filed 15 December 2021, have been carefully considered and based on the amendments the objections have been updated. 

Applicant’s arguments, see “Claims 1-8, 10-16 and 18-20 Recite Statutory Subject Matter under § 101”, filed 15 December 2021, have been carefully considered and based on the amendments and the arguments the rejections have been withdrawn. 

Applicant’s arguments, see “Claims 1, 10 and 18 Are Non-Obvious over Su In View of White”, filed 15 December 2021, have been carefully considered but are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection below.

Claim Objections
Claims 4, 12 and 20 are objected to because of the following informalities:  
Claims 4, 12 and 20 recite “to form a candidate product cluster set” should read as -- to form the candidate product cluster set-- as it appears to be a typographical error and may cause antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8, 10-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2013/0166564 A1, hereinafter “Su”) in view of White et al. (US 2013/0246383 A1, hereinafter “White”) further in view of Kamada et al. (US 2013/0304469 A1, hereinafter “Kamada”).

Regarding claim 1, Su teaches
A method implemented by one or more computing devices (see Su, [0080] “the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) implement the methods described in the embodiments of the present invention. The units may be implemented on a single device or distributed across multiple devices”) having at least one processor, a memory, and (see Su, [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”) a communication platform connected to a network, (see Su, [0018] “Network 108 includes high-speed networks and/or telecommunications networks”) the method comprising: (see Su, [0080] “implement the methods described”).
obtaining, by the at least one processor, feature data of a user… (see Su, [0015] “The activities of users at the website are stored as action record information… user activities may relate to a user's browsing of a webpage, a user's purchase of a product, and a user's submission of product and/or information feedback”; [0019] “some activities performed by the user at the website may be tracked by recommendation server 110 and stored as action record information associated with the user at action record information database 112”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”) and a search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
selecting a candidate product cluster set among a plurality of stored product clusters having M product categories (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”).
sorting (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies) the candidate product cluster set (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”; [0078] “The top N ranked clusters of product information are then sent to the user as recommendations”) based on a sorting feature derived from respective visit frequencies… (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective 
selecting finally matched product clusters at a front end of the sorted candidate product cluster set; (see Su, [0078] “The top N ranked clusters of product information are then sent to the user as recommendations”). 
generating, by the at least one processor, text files associated with finally matched product clusters based on the feature data of the user and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”) the search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
displaying, by the at least one processor, the text files associated with the finally matched product clusters… (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”) within a search result browsing interface (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”) corresponding to the search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
one of the text files on the search result browsing interface; and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”).
information of one or more products included in the product cluster corresponding to the one of the text files (see Su, [0061] “For the product category of" Shirts," the following is a product title from that category: winter fashion Leisure fleece checkered shirt Long-sleeved shirt padded men's shirt”; [0068] “Under the "Shirts" product category, all pieces of product information whose product title includes at least some of the set of keywords above are classified into one cluster of product information”).
Su does not explicitly teach feature data of a user performing a current search; product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; user clicking activities to optimize a click rate; displaying at a predicted jump-off of the user performing the current search; receiving, by the at least one processor, a click operation of the user on one of the text files; displaying, by the at least one processor, information of one or more products at the predicted jump-off point.
However, White discloses cursor activity tracking and also teaches
user behavior information of a user performing a current search (see White, [0058] “A user may submit a search query, via a browser component running on a user computer”; [0017] “when a user submits a search query, the search engine can leverage user behavior”).
user clicking activities to optimize a click rate; (see White, [0035] “refer to various cursor activities associated with search engine users, including pointer clicks (e.g., a click-through)”; [0048] “The relevance/click prediction model may be used to compute various hover-
modify the search result page at a predicted jump-off point of the user performing the current search (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way”).
receiving, by the at least one processor, a click operation of the user on the search result (see White, [0015] “user may peruse the search result page by scrolling, select a relevant search result reference with a pointer click”; [0099] “a process running on a processor”).
displaying, by the at least one processor, suggestions at the predicted jump-off point (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way, such as to suggest different search query terms”; [0099] “a process running on a processor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of receiving a user click and displaying product information as being disclosed and taught by White, in the system taught by Su to yield the predictable results of improving search engine performance (see White, [0014] “are generally directed towards evaluating web page-related cursor data to improve search engine performance”).
The proposed combination of Su and White does not explicitly teach product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user;

highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; (see Kamada, [0171] “The user feature vector UV thus obtained is compared with the data feature vectors DV of multiple data items targeted for assigning priorities, thereby obtaining a degree of similarity between both feature vectors”; [0187] “having a high degree of similarity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining user feature vector and data feature vectors along with comparison between the two vectors to determine a degree of similarity as being disclosed and taught by Kamada, in the system taught by the proposed combination of Su and White to yield the predictable results of presenting relevant information to the users based on the comparison of feature vectors (see Kamada, [0021] “obtaining a degree of similarity between each of the data feature vectors of the multiple data items and the user feature vector; and assigning priorities to the multiple data items to be presented to the user, according to the degree of similarity obtained. In the step of generating the user feature vector, a document of high interest in which a user expresses interest and a document of low interest in which the user expresses no interest are specified according to the user's operation among multiple documents presented to the user”).

Regarding claim 10, Su teaches
A server comprising: (see Su, [0079] “system 400 includes”). 
one or more processors; (see Su, [0013] “a processor”).
memory; (see Su, [0013] “a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”).
an acquisition module (see Su, [0079] “obtaining unit 402”) stored in the memory and executable by the one or more processors (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) to obtain feature data of a user (see Su, [0015] “The activities of users at the website are stored as action record information… user activities may relate to a user's browsing of a webpage, a user's purchase of a product, and a user's submission of product and/or information feedback”; [0019] “some activities performed by the user at the website may be tracked by recommendation server 110 and stored as action record information associated with the user at action record information database 112”) and a search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
a first selection subunit configured to (see Su, [0096] “Determining unit 5024”) select a candidate product cluster set among a plurality of stored product clusters having M product categories (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”).
a sorting subunit configured to (see Su, [0106] “Filtering and identifying unit 5043”) sort (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies) the candidate product cluster set (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold  based on a sorting feature derived from respective visit frequencies… (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies
a second selection subunit configured to (see Su, [0098] “A clustering unit”) select finally matched product clusters at a front end of the sorted candidate product cluster set; (see Su, [0078] “The top N ranked clusters of product information are then sent to the user as recommendations”).
a generation module (see Su, [0080] “statistical analysis unit 404”) stored in the memory and executable by the one or more processors (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) to generate text files associated with finally matched product clusters based on the feature data of the user and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”) the search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
a prediction module configured to… (see Su, [0079] “calculating unit 406”) within the search result browsing interface (see Su, [0021] “recommendation server 110 determines corresponding to the search keyword (see Su, [0058] “the action record information may include keywords included in user queries”).
a display module (see Su, [0091] “Recommending unit 506 is configured to recommend”) stored in the memory and executable by the one or more processors to (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.), including a number of instructions for making a computer device (such as personal computers, servers, network equipment, etc.) display the text files associated with the finally matched product clusters on the search result browsing interface (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”) corresponding to the search keyword (see Su, [0058] “the action record information may include keywords included in user queries”).  
wherein the acquisition module is further configured to… (see Su, [0079] “obtaining unit 402”) one of the text files on the search result browsing interface, and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”).
the display module is further configured to… (see Su, [0091] “Recommending unit 506 is configured to recommend”) information of one or more products included in the product cluster corresponding to the one of the text files (see Su, [0061] “For the product category of" Shirts," the following is a product title from that category: winter fashion Leisure fleece checkered shirt Long-sleeved shirt padded men's shirt”; [0068] “Under the "Shirts" product category, all pieces of product information whose product title includes at least some of the set of keywords above are classified into one cluster of product information”).
Su does not explicitly teach feature data of a user performing a current search; product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; user clicking activities to optimize a click rate; predict whether a predicted jump-off point of the user performing the current search; in response to determining that the predicted jump-off point is reached, receive a click operation of the user on one of the text files; display information of one or more products at the predicted jump-off point.
However, White discloses cursor activity tracking and also teaches
user behavior information of a user performing a current search (see White, [0058] “A user may submit a search query, via a browser component running on a user computer”; [0017] “when a user submits a search query, the search engine can leverage user behavior”).
user clicking activities to optimize a click rate; (see White, [0035] “refer to various cursor activities associated with search engine users, including pointer clicks (e.g., a click-through)”; [0048] “The relevance/click prediction model may be used to compute various hover-related features, such as a click-through rate… provide a reasonable correlation with the relevance values”).
predict whether a predicted jump-off point of the user performing the current search (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way”).
in response to determining that the predicted jump-off point is reached, (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way”).
receive a click operation of the user on the search result (see White, [0015] “user may peruse the search result page by scrolling, select a relevant search result reference with a pointer click”; [0099] “a process running on a processor”).
display suggestions at the predicted jump-off point (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way, such as to suggest different search query terms”; [0099] “a process running on a processor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of receiving a user click and displaying product information as being disclosed and taught by White, in the system taught by Su to yield the predictable results of improving search engine performance (see White, [0014] “are generally directed towards evaluating web page-related cursor data to improve search engine performance”).
The proposed combination of Su and White does not explicitly teach product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user;
However, Kamada discloses the concept of determining a degree of similarity between user feature vector and data feature vectors of multiple data items and also and teaches
highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; (see Kamada, [0171] “The user feature vector UV thus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining user feature vector and data feature vectors along with comparison between the two vectors to determine a degree of similarity as being disclosed and taught by Kamada, in the system taught by the proposed combination of Su and White to yield the predictable results of presenting relevant information to the users based on the comparison of feature vectors (see Kamada, [0021] “obtaining a degree of similarity between each of the data feature vectors of the multiple data items and the user feature vector; and assigning priorities to the multiple data items to be presented to the user, according to the degree of similarity obtained. In the step of generating the user feature vector, a document of high interest in which a user expresses interest and a document of low interest in which the user expresses no interest are specified according to the user's operation among multiple documents presented to the user”).

Regarding claim 18, Su teaches
One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: (see Su, [0013] “a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”).
obtaining feature data of a user… (see Su, [0015] “The activities of users at the website are stored as action record information… user activities may relate to a user's browsing of a webpage, a user's purchase of a product, and a user's submission of product and/or and a search keyword; (see Su, [0058] “the action record information may include keywords included in user queries”).
selecting a candidate product cluster set among a plurality of stored product clusters having M product categories (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”).
sorting (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies) the candidate product cluster set (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”; [0078] “The top N ranked clusters of product information are then sent to the user as recommendations”) based on a sorting feature derived from respective visit frequencies… (see Su, [0078] “user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies user-preferred clustered product information is ranked based on either their respective visit volumes or their respective visit frequencies).
selecting finally matched product clusters at a front end of the sorted candidate product cluster set; (see Su, [0078] “The top N ranked clusters of product information are then sent to the user as recommendations”). 
generating text files associated with finally matched product clusters based on the feature data of the user (see Su, [0021] “recommendation server 110 determines clustered  and the search keyword; and (see Su, [0058] “the action record information may include keywords included in user queries”).
displaying the text files associated with the finally matched product clusters… (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”) within a search result browsing interface (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”) corresponding to the search keyword (see Su, [0058] “the action record information may include keywords included in user queries”).
Su does not explicitly teach feature data of a user performing a current search; product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; user clicking activities to optimize a click rate; displaying information of one or more products at a predicted iump-off point of the user performing the current search.
However, White discloses cursor activity tracking and also teaches
user behavior information of a user performing a current search (see White, [0058] “A user may submit a search query, via a browser component running on a user computer”; [0017] “when a user submits a search query, the search engine can leverage user behavior”).
user clicking activities to optimize a click rate; (see White, [0035] “refer to various cursor activities associated with search engine users, including pointer clicks (e.g., a click-through)”; [0048] “The relevance/click prediction model may be used to compute various hover-
displaying suggestions at the predicted jump-off point (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way, such as to suggest different search query terms”; [0099] “a process running on a processor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of receiving a user click and displaying product information as being disclosed and taught by White, in the system taught by Su to yield the predictable results of improving search engine performance (see White, [0014] “are generally directed towards evaluating web page-related cursor data to improve search engine performance”).
The proposed combination of Su and White does not explicitly teach product clusters having highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user;
However, Kamada discloses the concept of determining a degree of similarity between user feature vector and data feature vectors of multiple data items and also and teaches
highest degrees of vector similarity to a basic feature vector of the user derived from the feature data of the user; (see Kamada, [0171] “The user feature vector UV thus obtained is compared with the data feature vectors DV of multiple data items targeted for assigning priorities, thereby obtaining a degree of similarity between both feature vectors”; [0187] “having a high degree of similarity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of determining user feature vector and data feature vectors along with comparison between the two vectors to determine a degree of 

Regarding claim 2, the proposed combination of Su, White and Kamada teaches
wherein generating, by the at least one processor, the text files comprises: (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”; [0013] “an apparatus… provided by a memory coupled to the processor… term 'processor' refers to one or more devices, circuits, and/or processing cores configured to process data”).
determining a basic feature vector of the user (see Kamada, [0095] “generates for a specific user, a user feature vector which is information reflecting the user's interests and tastes”) under the search keyword (see Su, [0058] “the action record information may include keywords included in user queries”) based on the feature data of the user; (see Su, [0015] “The activities of users at the website are stored as action record information… user activities may relate to a user's browsing of a webpage, a user's purchase of a product, and a user's submission of product and/or information feedback”; [0019] “some activities performed by the 
obtaining a product cluster set, wherein the product cluster set includes a number of product clusters, and (see Su, [0017] “one or more sets of clustered product information are determined”) each product cluster corresponds to (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) a product cluster feature vector; (see Kamada, [0171] “the data feature vectors DV of multiple data items targeted”). 
selecting a preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) from the product cluster set based on (see Su, [0017] “one or more sets of clustered product information are determined”) the basic feature vector of the user, (see Kamada, [0095] “generates for a specific user, a user feature vector which is information reflecting the user's interests and tastes”) the product cluster feature vector (see Kamada, [0171] “the data feature vectors DV of multiple data items targeted”) of each product cluster, and (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) historical clicking activity data of the user; and (see Su, [0072] “any user activity (e.g., user searches, user submission of feedback, user clicks) for a piece of product information (e.g., associated with a product) associated with a cluster of product information”; [0065] “The user's action record information, which includes, for example, past user queries, past keywords clicked on by the user”).
generating the text files (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”) allocating for the preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”). The motivation for the proposed combination is maintained. 
Claim 11 incorporates substantively all the limitations of claim 2 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned units with respective functionality make the processor specialized) and is rejected under the same rationale. 

Regarding claim 19, the proposed combination of Su, White and Kamada teaches
determining a basic feature vector of the user (see Kamada, [0095] “generates for a specific user, a user feature vector which is information reflecting the user's interests and tastes”) under the search keyword (see Su, [0058] “the action record information may include keywords included in user queries”) based on the feature data of the user; (see Su, [0015] “The activities of users at the website are stored as action record information… user activities may relate to a user's browsing of a webpage, a user's purchase of a product, and a user's submission of product and/or information feedback”; [0019] “some activities performed by the user at the website may be tracked by recommendation server 110 and stored as action record information associated with the user at action record information database 112”).
obtaining a product cluster set, wherein the product cluster set includes a number of product clusters, and (see Su, [0017] “one or more sets of clustered product information are determined”) each product cluster corresponds to (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) a product cluster feature vector; (see Kamada, [0171] “the data feature vectors DV of multiple data items targeted”). 
selecting a preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) from the product cluster set based on (see Su, [0017] “one or more sets of clustered product information are determined”) the basic feature vector of the user, (see Kamada, [0095] “generates for a specific user, a user feature vector which is information reflecting the user's interests and tastes”) the product cluster feature vector (see Kamada, [0171] “the data feature vectors DV of multiple data items targeted”) of each product cluster, and (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) historical clicking activity data of the user; and (see Su, [0072] “any user activity (e.g., user searches, user submission of feedback, user clicks) for a piece of product information (e.g., associated with a product) associated with a cluster of product information”; [0065] “The user's action record information, which includes, for example, past user queries, past keywords clicked on by the user”). 
generating the text files (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”) allocating for the preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”).  
receiving a click operation of the user on (see White, [0015] “user may peruse the search result page by scrolling, select a relevant search result reference with a pointer click”) one of the text files on the search result browsing interface; and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user”; [0049] “an indication to recommend product information to a user may be generated as the user is browsing various webpages at the e-commerce website”; [0013] “an apparatus… 
displaying (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way, such as to suggest different search query terms”) information of one or more products included in the product cluster corresponding to the one of the text files (see Su, [0061] “For the product category of" Shirts," the following is a product title from that category: winter fashion Leisure fleece checkered shirt Long-sleeved shirt padded men's shirt”; [0068] “Under the "Shirts" product category, all pieces of product information whose product title includes at least some of the set of keywords above are classified into one cluster of product information”) at the predicted jump-off point (see White, [0017] “If the cursor-related activity predicts that the user is about to abandon the search query and leave the search result page (e.g., for reasons associated with dissatisfaction), the search engine may rely on the user behavior predictions to modify the search result page in some way”). The motivation for the proposed combination is maintained.

Regarding claim 4, the proposed combination of Su, White and Kamada teaches
wherein selecting the preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) from the product cluster set comprises: (see Su, [0017] “one or more sets of clustered product information are determined”). 
selecting a plurality of product clusters (see Su, [0029] “the information categories whose respective preference values that are equal to or greater than the preference value threshold are used ”) whose degree of similarity between a respective product cluster feature vector and the basic feature vector of the user (see Kamada, [0171] “The user exceed a preset threshold (see Su, [0029] “a preference value threshold may be set so that information categories whose respective preference values are less than the preference value threshold are not used…the information categories whose respective preference values that are equal to or greater than the preference value threshold are used ”) from the product cluster set to (see Su, [0017] “one or more sets of clustered product information are determined”) form a candidate product cluster set; (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”). 
acquiring the historical clicking activity data of the user; and (see Su, [0072] “any user activity (e.g., user searches, user submission of feedback, user clicks) for a piece of product information (e.g., associated with a product) associated with a cluster of product information”; [0065] “The user's action record information, which includes, for example, past user queries, past keywords clicked on by the user”).
selecting a preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) with a highest matching degree (see Kamada, [0187] “having a high degree of similarity”) from the candidate product cluster set (see Su, [0029] “of the M information categories, assume that only N information categories (where N~M) are associated with respective preference values that are equal to or greater than the preference value threshold and so only N information categories will be used”) based on the historical clicking activity data of the user (see Su, [0072] “any user activity (e.g., user searches, user submission of feedback, user clicks) for a piece of product information (e.g., associated with a product) associated with a cluster of product information”; [0065] “The user's action record 
Claims 12 and 20 incorporate substantively all the limitations of claim 4 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned subunit with respective functionality make the processor specialized) and computer readable medium form (see Su, [0013] “a computer readable storage medium; and/or a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor”) and are rejected under the same rationale.

Regarding claim 8, the proposed combination of Su, White and Kamada teaches
wherein generating the text files (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”) allocating for the preset number of product clusters comprises: (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”).
obtaining click-through rate data of the user for historical text files; and (see White, [0057] “The query-related data may include historic feature data mined from the logs 206, such as past click-through rates”).  
generating a text file (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action for each product cluster (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) in the preset number of product clusters based on (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) the click-through rate data, (see White, [0057] “The query-related data may include historic feature data mined from the logs 206, such as past click-through rates”) the search keyword, and (see Su, [0058] “the action record information may include keywords included in user queries”) features of products in the product clusters (see Su, [0019] “there may be several product categories at the e-commerce website and a set of product information may be stored under each such product category at product information database 114”). The motivation for the proposed combination is maintained
Claim 16 incorporates substantively all the limitations of claim 8 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned subunits with respective functionality make the processor specialized) and is rejected under the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Su, White and Kamada in view of Yan (US 2018/0084078 A1, hereinafter “Yan”).

Regarding claim 3, the proposed combination of Su, White and Kamada teaches
wherein the basic feature vector of the user comprises at least one of the following: (see Kamada, [0095] “generates for a specific user, a user feature vector which is information reflecting the user's interests and tastes”).
an age of the user, a gender of the user and a city of the user. 
However, Yan discloses the concept of user feature vectors and also teaches
an age of the user, a gender of the user, and a city of the user (see Yan, [0045] “The user feature vector 440 indicates that a group of users include users of the online system 100 who are 20-30 year old females who live in Santa Monica, Calif., viewed a NIKE® brand page, and spend an average of $300 per month (e.g., on clothing)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of user feature vectors including specific information about a user as being disclosed and taught by Yan, in the system taught by the proposed combination of Su, White and Kamada to yield the predictable results of applying feature vectors to present appropriate information based on the machine learning models (see Yan, [0005] “The online system trains a machine learning model using feature vectors identified based on actions performed by users of the online system. The online system receives item information indicating a change in a status of the item. The online system provides inputs to the trained machine learning model. The online system determines, by the trained machine learning model, a likelihood that the target user will acquire the item. The online system sends a content item if the likelihood exceeds a threshold value”).

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Whtie and Kamada in view of Zhou et al. (US 2018/0174218 A1, hereinafter “Zhou”).

Regarding claim 5, the proposed combination of Su, White and Kamada teaches
wherein generating the text files (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories allocating for the preset number of product clusters comprises (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) selecting a text file (see Su, [0021] “selects product information to recommend”) for each product cluster (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) in the preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”).
The proposed combination of Su, White and Kamada does not explicitly teach selecting a text file from a pre-established collection of text files. 
However, Zhou discloses the concept of generated recommendation lists and also teaches
selecting a recommendation set from a pre-established collection of text files (see Zhou, [0048] “Using the product usage history database and for each customer data record of the plurality of customer data records, a frequent recommendation list including a frequently used subset of the plurality of product data records may be generated, and an occasional recommendation list including an occasionally used subset of the plurality of product data records may be generated”’ [0050] “a recommendation set selected from the frequently used subset and the occasionally used subset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting recommendation sets from pre-established set of recommendation list based on the historical information as being disclosed and taught by Zhou, in the system taught by the proposed combination of Su, White and Kamada to yield the predictable results of effectively determining frequently used recommendations from the usage history that can be presented to the users (see Zhou, [0048] 
Claim 13 incorporates substantively all the limitations of claim 5 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned units with respective functionality make the processor specialized) and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Su, White, Kamada and Zhou teaches
wherein the pre- established collection of text files is established by: (see Zhou, [0048] “Using the product usage history database and for each customer data record of the plurality of customer data records, a frequent recommendation list including a frequently used subset of the plurality of product data records may be generated, and an occasional recommendation list including an occasionally used subset of the plurality of product data records may be generated”). 
obtaining text file information of historical text files, wherein the text file information includes at least one of the following: products, (see Zhou, [0027] “The recommendation history database 114 may be utilized to store, for example, some or all recommendation sets that have previously been provided to individual customers, including individual products included in each recommendation set, a sequence number of each recommendation set within the overall sequence of recommendation sets provided, and corresponding time stamps for each recommendation set provided”). 
selecting text files to generate the pre-established collection of text files based on the text file information of the historical text files (see Zhou, [0048] ““Using the product usage history database and for each customer data record of the plurality of customer data records, a frequent recommendation list including a frequently used subset of the plurality of product data records may be generated, and an occasional recommendation list including an occasionally used subset of the plurality of product data records may be generated… the recommendation list handler 116 may also utilize the recommendation history database 114 to generate the frequent recommendation list 118”; [0050] “a recommendation set selected from the frequently used subset and the occasionally used subset”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 6 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned module with respective functionality make the processor specialized) and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Su, White, Kamada and Zhou teaches
wherein selecting the text file (see Su, [0021] “selects product information to recommend”) for each product cluster (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) in the preset number of product clusters (see Su, [0056] “there are S product categories from which clustered product information is to be determined, where S is an integer greater than or equal to 1”) from the pre-established collection of text files comprises: (see Zhou, [0048] “Using the product usage history database and for each customer data record of the plurality of customer data records, a 
obtaining click-through rate data of the user for the historical text files; (see White, [0057] “The query-related data may include historic feature data mined from the logs 206, such as past click-through rates”). 
sorting each text file in the pre-established collection of text files according to (see Zhou, [0073] “To optimize the frequent recommendation set… sort Hde in ascending order and select the first lLA,J products D,d as G,e”) respective click-through rates based on click-through rate data of the user for the historical text files; and (see White, [0048] “using query-click pairs from the logs... such as a click-through rate ( e.g., a percentage of URL hyperlink click events out of instances when the search engine returned the URL in a search result page in response to a search query)”).
selecting text files (see Zhou, [0073], “select the first lLA,J products D,d as G,e”) matching product clusters (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) of which respective text files are to be generated and (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”) having a high click-through rate (see White, [0030] “the search result page 126 may include a ranked list of relevant documents with a highest likelihood of being relevant ( e.g., being selected/clicked)”) as the respective text files (see Zhou, [0073], “select the first lLA,J products D,d as G,e”) of the product clusters (see Su, [0069] “each cluster of product information includes a subset of product information from a product category that may include a representative portion of the product category”) of which the respective text files are to be generated (see Su, [0021] “recommendation server 110 determines clustered product information to recommend to the user. Clustered product information includes portions of product information determined from the product categories using at least the action record information associated with the user”). The motivation for the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 7 in a server form (see Su, [0080] “The units can be implemented as software components executing on one or more processors… the units can be embodied by a form of software products which can be stored in a nonvolatile storage medium (such as optical disk, flash storage device, mobile hard disk, etc.)” thus aforementioned subunits with respective functionality make the processor specialized) and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156